                   Case 19-10248-CSS                      Doc 26          Filed 02/08/19              Page 1 of 35



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                                                       Chapter 11

AVADEL SPECIALTY                                                             Case No. 19-10248 (CSS)
PHARMACEUTICALS, LLC, 1
                                                                             Waiver of Local Rule Requested
                                Debtor.


     MOTION OF THE DEBTOR FOR ENTRY OF ORDERS (I)(A) APPROVING
   BID PROCEDURES RELATING TO THE SALE OF ASSETS OF THE DEBTOR,
 (B) ESTABLISHING PROCEDURES IN CONNECTION WITH THE ASSUMPTION
 AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
LEASES, (C) APPROVING NOTICE PROCEDURES, AND (D) GRANTING RELATED
  RELIEF; AND (II) (A) AUTHORIZING THE SALE OF ASSETS OF THE DEBTOR
     FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND OTHER
     INTERESTS; (B) APPROVING THE FINAL PURCHASE AGREEMENT; (C)
APPROVING THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY
         CONTRACTS AND UNEXPIRED LEASES RELATED THERETO;
                    AND (D) GRANTING RELATED RELIEF

         The above-captioned debtor and debtor-in-possession (collectively, the “Debtor”), by

this Motion (the “Motion”) and pursuant to sections 105(a), 363 and 365 of title 11 of the United

States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules 2002, 6004, 6006 and

9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rules 2002-1

and 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware (the “Local Rules”), seek entry of an order,

substantially in the form annexed hereto as Exhibit A (the “Bid Procedures Order”):

(a) approving the bid procedures in the form annexed as Exhibit 1 to the Bid Procedures Order

(as amended or modified, the “Bid Procedures”) to be implemented in connection with a sale

(the “Sale”) of all or a portion of the Debtor’s assets (the “Assets”); (b) establishing procedures


1   The business address and the last four (4) digits of the Debtor’s federal tax identification number is Avadel Specialty Pharmaceuticals, LLC,
    16640 Chesterfield Grove Road, Suite 200, Chesterfield, MO 63005 (8959).
              Case 19-10248-CSS          Doc 26       Filed 02/08/19    Page 2 of 35



in connection with the Debtor’s assumption and assignment to the Successful Bidder or Backup

Bidder (as such terms are defined below) of certain executory contracts and unexpired leases

(each an “Assumed Contract” and, collectively, the “Assumed Contracts”) and the allowance

of corresponding cure amounts (the “Cure Amounts”) to be paid in connection with such

assumption and assignment; (c) approving the notice procedures (the “Notice Procedures”) to

advise parties in interest and Potential Bidders (as defined below) of the Bid Procedures, the

auction of the Assets (the “Auction”), the sale hearing for the Assets (the “Sale Hearing”), and

the Debtor’s intent to assume and assign to the Successful Bidder or Backup Bidder the Assumed

Contracts and the alleged amount of the corresponding Cure Amounts; and (d) granting related

relief. Additionally, the Debtor seeks entry of an order substantially in the form annexed hereto

as Exhibit B (the “Sale Order”): (a) authorizing the sale of all or certain of the Debtor’s assets

free and clear of liens, claims, encumbrances and other interests, except as provided in a

Purchase Agreement (as defined below); (b) approving the assumption and assignment of certain

of the Debtor’s executory contracts and unexpired leases related thereto; and (c) granting relief

related relief. In support of this Motion, the Debtor respectfully states as follows:

                                         Status of the Case

       1.      On February 6, 2019 (the “Petition Date”), the Debtor commenced this case

(the “Chapter 11 Case”) by filing a voluntary petition for relief under chapter 11 of the

Bankruptcy Code.

       2.      The Debtor has continued in possession of its properties and is operating and

managing its business as a debtor-in-possession pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code.




                                                  2
             Case 19-10248-CSS         Doc 26       Filed 02/08/19   Page 3 of 35



       3.     No request has been made for the appointment of a trustee or examiner and a

creditors’ committee has not yet been appointed in this Chapter 11 Case.


                        Jurisdiction, Venue and Statutory Predicates

       4.     The Bankruptcy Court has jurisdiction over this Motion pursuant to 28 U.S.C. §

1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is

proper under 28 U.S.C. §§ 1408 and 1409.

       5.     The statutory predicates for the relief requested herein are sections 105(a), 363

and 365 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 9014 and Local Rules

2002-1 and 6004-1.

                                  General Case Background

       6.     ASP is a pharmaceutical company engaged in the business of the

commercializing, marketing and distributing NOCTIVA™ (desmopressin acetate) nasal spray.

NOCTIVA™ was approved in March 2017 by the U.S. Food and Drug Administration for the

treatment of nocturia due to nocturnal polyuria in adults and is ASP’s sole commercial product.

ASP has experienced several market challenges in its efforts to commercialize and increase sales

volume while the overall growth for NOCTIVA™ has been slower than anticipated. As a result,

ASP has experienced losses since its inception, and as of the Petition Date, has an accumulated

deficit, due in part to costs relating to underachieving sales, unanticipated competition, and

certain supply agreements.

       7.     In November 2018, ASP commenced a process to find a co-promoter for

NOCTIVA™, but the process yielded no material interest. After a strategic review, ASP decided

to exit its business. Accordingly, ASP commenced this Chapter 11 Case to pursue a sale of its

assets and to wind down its business.      ASP is seeking proposals for a sale of all or any



                                                3
               Case 19-10248-CSS          Doc 26       Filed 02/08/19    Page 4 of 35



combination of its assets including but not limited to a sale of all or substantially all assets, of the

Debtor’s new drug application for NOCTIVA™ and its inventory, for only its new drug

application for NOCTIVA™, or for only its NOCTIVA™ inventory. After conducting this sale

process, ASP intends to liquidate any remaining assets and wind down any remaining operations.

        8.      A detailed factual background of the Debtor’s business and operations, as well as

the events precipitating the commencement of this Chapter 11 Case, is more fully set forth in the

Declaration of Gregory J. Divis in Support of the Debtor’s Chapter 11 Petition and Requests for

First Day Relief (the “First Day Declaration”) filed contemporaneously herewith and

incorporated herein by reference.

        9.      Simultaneously with the filing of this Motion, the Debtor has also filed a motion

to obtain entry of an interim and final order approving debtor-in-possession financing to be

provided by Avadel US Holdings, Inc., as lender and agent (the “DIP Lender”), under a debtor-

in-possession financing agreement between the Debtor and the DIP Lender.

                                            Sale of Assets

        10.     In November 2018, ASP commenced a process to find a co-promoter that might

be interested in assisting in the promotion of NOCTIVA™ as a partner to extend the Debtor’s

promotional reach while attempting to mitigate the cost burden to ASP. The Debtor contacted

twenty pharmaceutical companies and strategic buyers in order to assess their interest level in a

strategic transaction with ASP. However, none of these parties made any proposals to enter into

a co-promotion agreement with ASP.

        11.     Following its unsuccessful efforts to find a co-promoter, the Debtor began an

informal process to identify a sublicensee to assume its obligations, which would also require the

consent of Serenity.     That process commenced in December 2018.              The Debtor discretely




                                                   4
              Case 19-10248-CSS          Doc 26       Filed 02/08/19    Page 5 of 35



contacted potential parties, including pharmaceutical companies and other potential strategic

buyers. As of the Petition Date, five parties expressed an interest in buying some or substantially

all of the Debtor’s assets. These five parties signed non-disclosure agreements and conducted

initial diligence. In connection with these discussions, a virtual data room containing extensive

information about ASP, including documents describing ASP’s business and financial results in

considerable detail, was established for those parties who had entered into non-disclosure

agreements and requested such information.            One of the five interested parties conducted

substantial diligence, but had not completed its diligence or discussed financial or other deal

terms for a sale before the Petition Date.

       12.     Before conversations progressed, the Debtor determined that, given the

difficulties in achieving sales projections and its deteriorating liquidity position, the best

available option to maximize value and/or reasonably execute a strategic transaction was through

an in-court sale pursuant to section 363 of Bankruptcy Code. Accordingly, in light of its

precarious financial situation and the apparent absence of any strategic alternatives other than an

asset sale under the aegis of Chapter 11, the Debtor commenced this Chapter 11 Case to

maximize value for the benefit of its estate and creditors.

       13.     The Debtor has retained Cassel Salpeter & Co., LLC (“Cassel Salpeter”) as its

investment banker to assist with the process of marketing its Assets for Sale. Cassel Salpeter is

an independent investment banking firm that assists middle-market and emerging growth

companies across a broad spectrum of industries. Cassel Salpeter’s professionals are providing

or have provided investment banking and other services in connection with the restructuring or

sale of the following companies: 1 Global Capital LLC, Sancilio Pharmaceuticals Company,

Inc., NephroGenex, Inc. (Nasdaq:NRX), Dynavox, Inc. (OTCPK:DVOX.Q), Gulfstream




                                                  5
              Case 19-10248-CSS          Doc 26       Filed 02/08/19   Page 6 of 35



International Airlines, Electrolytic Technologies Corporation, Brijot Millimeter Wave

Technologies, Corp., HeathStar Communications, Inc., HC Innovations, Inc., Stant Corp., AFP

Imaging Corp., Nailite International, Inc., OMI Medical Imaging, , Nitram, Inc., and uniDigital,

Inc.. Cassel Salpeter’s professionals are also providing or have provided mergers and

acquisitions advisory services in connection with whole or partial company sale transactions

involving companies across a wide range of industries, including pharmaceuticals.

       14.     Working together with the Debtor, Cassel Salpeter immediately following the

Petition Date will commence marketing the Assets for Sale. These efforts will continue and

leverage the Debtor’s pre-petition process and will further include identifying and contacting

additional potential buyers that Cassel Salpeter believes might be interested in acquiring some or

all of the Debtor’s Assets.

       15.     With the assistance of Cassel Salpeter, the Debtor desires to continue with its

marketing efforts in this Chapter 11 Case with some or all of the Assets to be sold, subject to the

Bid Procedures, to the highest or otherwise best bidder(s) at the conclusion of this sale process.

The Debtor envisions a robust sale process that encourages potential purchasers, subject to the

Bid Procedures, to bid on and make offers for any specific subset of Assets or all Assets of the

Debtor. An auction process, subject to higher and better offers, will stimulate competitive

bidding among potential purchasers for the Assets and maximize the value of the Assets –

whether sold as a whole or separately – for the benefit of the Debtor’s estate and its creditors.

       16.     In furtherance of the Debtor’s sale objectives, the Debtor proposes the following

schedule for completing the marketing and sale process in this Chapter 11 Case and conducting

the Auction and Sale in accordance with section 363:




                                                  6
               Case 19-10248-CSS         Doc 26       Filed 02/08/19   Page 7 of 35




Event or Deadline                                 Date and Time

Bid Deadline                                      March 15, 2019 at 4:00 pm (EDT)
                                                  (4 days before proposed Auction date)


Deadline to Object to Sale                        March 15, 2019 at 4:00 pm (EDT)
                                                  (4 business days before proposed Sale Hearing)


Contract Objection Deadline (for all              March 15, 2019 at 4:00 pm (EDT)
objections other than adequate assurance)         (4 business days before Sale Hearing)


                                                  March 18, 2019 at Noon (EDT)
Selection of Qualified Bidder
                                                  (1 day before proposed Auction date)


Auction                                           March 19, 2019 at 10:00 am (EDT)
                                                  (2 business days before proposed Sale Hearing)


Deadline to File Notice Designating               March 20, 2019 at Noon (EDT)
Successful Bidder                                 (1 business days before Sale Hearing)


Deadline to Object to Adequate Assurance of
Future Performance and Raise Any                  Up to the commencement of the Sale Hearing
Additional Cure Cost Objections


Sale Hearing (subject to the Court’s              March 21, 2019
availability)                                     (date requested; time to be determined)


       17.     If the Court approves the schedule proposed by the Debtor, the Assets will have

been subject to more than 60 days of marketing out of court and approximately an additional 45

days in court. Given the unique nature of the Assets and the limited pool of potential suitors, the

Debtor and Cassel Salpeter believe that this process will fully test the market for the Assets.




                                                  7
                Case 19-10248-CSS             Doc 26        Filed 02/08/19       Page 8 of 35



                                              Relief Requested

        18.      By this Motion, the Debtor seeks entry of the Bid Procedures Order (a) approving

the Bid Procedures; (b) establishing procedures with respect to the assumption and assignment of

executory contracts and leases, (c) approving the proposed Notice Procedures; and (d) granting

related relief. Further, the Debtor seeks entry of the Sale Order (a) authorizing the sale of the

Assets free and clear of all liens, claims, encumbrances and other interests; (b) approving the

Final Purchase Agreement; (c) approving the assumption and assignment of certain of the

Debtor’s executory contracts and unexpired leases; and (d) granting relief related relief.

        A.       The Bid Procedures

        19.      The Debtor’s proposed Bid Procedures, which are attached hereto, are intended to

establish a sale process that will maximize the value of the Assets for the benefit of the Debtor’s

estate and its creditors. The Debtor will solicit bids for the Assets in accordance with such Bid

Procedures and, if bids are received in conformance with the Bid Procedures, the Debtor will

conduct the Auction to determine the highest or otherwise best bid(s) for the Assets.

Specifically, the Bid Procedures provide, in relevant part, as follows: 2

              a. Qualified Bidders, Non-Disclosure Agreements and Access to Data Room

                 Any person or entity wishing to bid on the Assets (each a “Potential Bidder”)
                 must execute and deliver (unless previously delivered) to the Debtor a
                 confidentiality and non-disclosure agreement (a “Non-Disclosure Agreement”)
                 in form and substance acceptable to the Debtor.

                 The Debtor, in its discretion, will afford a Potential Bidder who executes and
                 delivers a Non-Disclosure Agreement due diligence access or such additional
                 information as may be reasonably requested by the Potential Bidder that the
                 Debtor, in its business judgment, determines to be reasonable and appropriate,


2   This description of the Bid Procedures includes excerpts from the terms set forth in the Bid Procedures annexed
    hereto. Capitalized terms used but not otherwise defined in this section have the meanings ascribed to them in
    the Bid Procedures. To the extent that this description differs in any way from the terms set forth in the Bid
    Procedures, the terms of the Bid Procedures shall control.



                                                        8
  Case 19-10248-CSS         Doc 26       Filed 02/08/19   Page 9 of 35



   including, without limitation, access to the Debtor’s confidential electronic data
   room, reasonable access, during normal business hours, to the Debtor’s
   management, and access to all relevant information regarding the Assets
   reasonably necessary to enable a Potential Bidder to evaluate the proposed Sale;
   provided that any such Potential Bidder has evidenced the financial wherewithal
   and ability to consummate the Sale. The Debtor and Cassel Salpeter will
   coordinate all due diligence access and requests for additional information from
   such Potential Bidders. The Debtor shall not be obligated to furnish any due
   diligence information after the conclusion of the Auction other than to the
   Successful Bidder (defined below) or any Backup Bidder. Neither the Debtor, its
   counsel nor its advisors are responsible for, or will bear liability with respect to,
   any information obtained by Potential Bidders in connection with due diligence.
   Notwithstanding anything contained herein to the contrary, to the extent the
   Debtor believes that providing access to Potential Bidders to certain sensitive
   commercial information is not advisable, the Debtor, in its business judgment,
   will decide what, if any, diligence information to make available to a particular
   Potential Bidder, and neither the Debtor nor its representatives will be obligated
   to furnish any information of any kind whatsoever to any party.

   A “Qualified Bidder” is any Potential Bidder that (a) delivers to the Debtor a
   Non-Disclosure Agreement, (b) demonstrates to the Debtor a reasonable certainty
   of the ability to close the Sale in a timely manner (including the financial
   capability to close the Sale and the ability to obtain any the necessary
   governmental, licensing, regulatory, or other approvals necessary for such Sale, if
   any), and (c) submits a Written Offer (as defined below) that is deemed a
   Qualified Bid as set forth below, provided, however, that the Debtor may waive
   one or more requirements for a Qualified Bidder and retains sole discretion in
   determining whether a Potential Bidder submits a Qualified Bid and becomes a
   Qualified Bidder. As promptly as practicable after a Potential Bidder delivers a
   Non-Disclosure Agreement and submits a Written Offer, and in any event not
   later than 12:00 p.m. (EDT) one (1) day preceding the Auction, the Debtor shall
   determine, and the Debtor shall notify the Potential Bidder in writing, whether the
   Potential Bidder is a Qualified Bidder. Each Potential Bidder shall comply with
   all reasonable requests for information and due diligence access by the Debtor or
   its advisors regarding the ability of such Potential Bidder, as applicable, to
   consummate the proposed Sale.

b. Requirements for a Qualified Bid

   In order to become a Qualified Bidder and participate in the Auction, if any, a
   Potential Bidder must deliver to the Debtor, with a copy to counsel to the Debtor
   and Cassel Salpeter, a written offer (each, a “Written Offer”), which is deemed
   to be a Qualified Bid. To be deemed a “Qualified Bid”, a Written Offer must
   meet each of the requirements listed below:

                      (i)     Delivery: Be delivered no later than 4:00 p.m. (EDT)
                              on March 15, 2019 (the “Bid Deadline”).


                                     9
Case 19-10248-CSS     Doc 26    Filed 02/08/19     Page 10 of 35




              (ii)     Executed Agreement: Be accompanied by an executed
                       and binding asset purchase agreement (together with
                       the exhibits and schedules thereto, a “Purchase
                       Agreement”).

              (iii)    Designation of Assumed Contracts and Leases and
                       Adequate Assurance of Future Performance: Contain a
                       list of any and all Assumed Contracts that are to be
                       assumed and assigned in connection with a Sale to the
                       extent such list is not included in the Purchase
                       Agreement. The Potential Bidder must also include
                       documentation sufficient to provide adequate assurance
                       of future performance for the benefit of the non-Debtor
                       parties to the Assumed Contracts on the list, including,
                       without limitation, (i) the specific name of the entity to
                       whom the Lease will be assigned; (ii) if available,
                       audited financial statements and annual reports of
                       Buyer and any other assignee for the past three (3)
                       years, including all supplements or amendments
                       thereto; (iii) cash flow projections for the proposed
                       assignee, the proposed assignee’s most recent business
                       plan, all cash flow projections for the Lease(s) subject
                       to the assignment request, and any financial projections,
                       calculations and/or pro formas prepared in
                       contemplation of purchasing the assets, including the
                       leases; (iv) all documents and other evidence of the
                       proposed assignee’s experience in the Debtor’s
                       industry; and (v) a contact person for the proposed
                       assignee whom non-Debtor parties may contact directly
                       in connection with adequate assurance of future
                       performance. Should the Potential Bidder be a newly
                       formed entity (a “Newco”), written evidence of
                       adequate assurance of future performance should also
                       include when such Newco was formed, how it will be
                       financed together with evidence of firm financial
                       commitments, and identify what credit enhancements
                       will be available to guarantee the obligations under the
                       Leases. Non-Debtor parties to the Assumed Contracts
                       will have until the commencement of the Sale Hearing
                       to object on adequate assurance grounds. The Debtor’s
                       ability to assume and assign certain executory contracts
                       of the Debtor may be subject to third party consent.

              (iv)     Proof of Financial Ability to Perform:       Contain
                       evidence of financing, access to funds or such other



                               10
Case 19-10248-CSS     Doc 26    Filed 02/08/19      Page 11 of 35



                       financial and other information that will reasonably
                       allow the Debtor to make a determination as to such
                       Qualified Bidder’s financial and other capabilities to
                       consummate the transactions contemplated by the
                       Purchase Agreement, which evidence is satisfactory to
                       the Debtor, including, without limitation, such financial
                       and other information setting forth adequate assurance
                       under section 365 of the Bankruptcy Code in a form
                       requested by the Debtor.

              (v)      Identification of Parties to Participate: To the Debtor’s
                       satisfaction, (i) fully disclose the identity of each entity
                       or person that will be bidding for the Assets or
                       otherwise participating in connection with such bid,
                       (ii) the terms of any such participation, and if an entity
                       has been formed for the purpose of acquiring some, or
                       all, of the Assets, the parties that will bear liability for
                       any breach by such entity, and (iii) the ability of such
                       parties to obtain government, licensing or regulatory
                       approval in connection with the consummation of any
                       Sale.

              (vi)     Binding and Irrevocable: State that the Written Offer is
                       binding and irrevocable until (i) the closing of the Sale,
                       if such Potential Bidder is deemed a Qualified Bidder,
                       and such Qualified Bidder is designated as a Successful
                       Bidder (as defined below), or (ii) if such Potential
                       Bidder is deemed a Qualified Bidder, and such
                       Qualified Bidder is designated as a Backup Bidder (as
                       defined below), until the earlier of (x) two (2) business
                       days after the closing of the transaction(s) by which all
                       of the Assets that were subject to such Backup Bid (as
                       defined below) have been transferred to one or more
                       Qualified Bidders pursuant to these Bid Procedures and
                       (y) thirty (30) days after the date of the Auction (the
                       “Backup Bid Expiration Date”).

              (vii)    No Break-Up Fee or Expense Reimbursement: Not
                       request or entitle the Potential Bidder to any transaction
                       or break-up fee, expense reimbursement, or similar type
                       of payment.

              (viii) Contingencies: Not contain any due diligence or
                     financing contingencies.




                               11
Case 19-10248-CSS         Doc 26    Filed 02/08/19    Page 12 of 35



                  (ix)     Authorization to Consummate Sale: Provide evidence
                           of authorization and approval from the Potential
                           Bidder’s board of directors (or comparable governing
                           body), if any, with respect to the submission, execution,
                           delivery and closing of the Purchase Agreement to the
                           Debtor’s satisfaction.

                  (x)      Purchase Price: Provide that any cash portion of the
                           purchase price shall be payable in U.S. dollars and will
                           be paid in cash, cash equivalents, or such other
                           consideration acceptable to the Debtor.

                  (xi)     Good Faith Deposit: Provide a good faith deposit (the
                           “Good Faith Deposit”) submitted via federal wire
                           transfer in immediately available funds in accordance
                           with the wire instructions to be provided by the Debtor,
                           or such other form as is acceptable to the Debtor, in an
                           amount equal to 10% of the cash purchase price set
                           forth in the Written Offer or such amount as may be
                           determined by the Debtor in its sole discretion.

                  (xii)    Anticipated Timeline:      Set forth the anticipated
                           timeframe for (i) obtaining any required government,
                           regulatory or other approvals, and (ii) consummating
                           the Sale within the requirements of subparagraph (xiv)
                           below.

                  (xiii) Agreement with Bid Procedures, Provision of
                         Additional Information and Submission to Bankruptcy
                         Court Jurisdiction: Include a written acknowledgement
                         by such Potential Bidder that it (i) agrees to the terms of
                         the Bid Procedures; (ii) agrees to provide such other
                         information as may be reasonably requested in writing
                         by the Debtor prior to the Auction; and (iii) confirms
                         that the Potential Bidder submits to the jurisdiction of
                         the Bankruptcy Court.

                  (xiv)    Closing Date: Provide for a closing date (the “Closing
                           Date”) on or before March 31, 2019.


 Between the Bid Deadline and the Auction, the Debtor may (i) negotiate or seek
 clarification of any Written Offer from a Qualified Bidder, (ii) request
 information from the Qualified Bidder, (iii) engage in discussions with the
 Qualified Bidder, or (iv) take such other actions contemplated under these Bid
 Procedures. Without the consent of the Debtor, a Qualified Bidder may not



                                   12
  Case 19-10248-CSS         Doc 26     Filed 02/08/19      Page 13 of 35



   amend, modify or withdraw its Written Offer. The form of Purchase Agreement
   will be evaluated by the Debtor and must be acceptable to the Debtor, in its
   business judgment and sole discretion. Any Good Faith Deposit accompanying a
   Written Offer that the Debtor determines not to be a Qualified Bid shall be
   returned promptly following such determination.

c. Bid Deadline

   All Written Offers must be received by each of the following parties prior to the
   Bid Deadline: (i) the Debtor, Avadel Specialty Pharmaceuticals, LLC, 16640
   Chesterfield Grove Road, Suite 200, Chesterfield, MO 63005, Attn: Phillandas T.
   Thompson; (ii) Debtor’s counsel, Greenberg Traurig, LLP, 333 S.E. 2nd Avenue,
   Suite 4400, Miami, FL 33131, Attn: Paul J. Keenan Jr., e-mail:
   keenanp@gtlaw.com and John R. Dodd, e-mail: doddj@gtlaw.com; and (iii)
   Debtor’s investment banker, 801 Brickell Avenue, Suite 1900, Miami, FL 33131,
   Attn: James S. Cassel, e-mail: jcassel@cs-ib.com.

   The Debtor will promptly (but, in any case, within one (1) business day) deliver,
   after receipt thereof, copies of all Written Offers to counsel for the DIP Lender
   (collectively, the “DIP Lender”).

d. Determination of Qualified Bidders

   The Debtor, after consultation with the DIP Lender, shall, by no later than 12:00
   p.m. (EDT) one (1) day prior to the Auction, (i) determine, in its business
   judgment and sole discretion, whether a Potential Bidder is a Qualified Bidder,
   and (ii) notify each such Potential Bidder that its Written Offer is a Qualified Bid
   and that such Potential Bidder is a Qualified Bidder.

e. No Breakup Fee or Bid Protections

   No Purchase Agreement may include any breakup fee or expense reimbursement
   or other similar bid protections; provided, however, that if the Debtor enters into a
   purchase agreement for the potential buyer to act as a stalking horse bidder, such
   agreement may contain customary breakup fees and bid protections to be
   approved by the Bankruptcy Court.

f. “As Is, Where Is”

   Except as otherwise provided in the Final Purchase Agreement (as defined
   below), the Sale of the Assets shall be on an “as is, where is” basis and without
   representations or warranties of any kind, nature or description by the Debtor or
   its estate except to the extent set forth in the Final Purchase Agreement as
   approved by the Bankruptcy Court. Except as otherwise provided in the Final
   Purchase Agreement, all of the Debtor’s right, title and interest in and to the
   Assets subject thereto shall be sold free and clear of all liens, claims, interests and



                                     13
 Case 19-10248-CSS         Doc 26     Filed 02/08/19      Page 14 of 35



   encumbrances (collectively, the “Interests”) in accordance with sections 363 and
   365 of the Bankruptcy Code, with such Interests to attach to the net proceeds of
   the Sale of the Assets.

   Each Qualified Bidder shall be deemed to acknowledge and represent that it has
   had an opportunity to conduct any and all desired due diligence regarding the
   Assets prior to making its Qualified Bid, that it has relied solely upon its own
   independent review, investigation and inspection of any documents and/or the
   Assets in making its Qualified Bid, and that it did not rely upon any written or
   oral statements, representations, promises, warranties or guaranties whatsoever,
   whether express, implied, by operation of law or otherwise, regarding the Assets,
   or the completeness of any information provided in connection therewith or the
   Auction, except as expressly stated in the Bid Procedures or, as to the Successful
   Bidder(s) and the Backup Bidder(s), the terms of the Sale(s) as set forth in the
   final form of the applicable Purchase Agreement(s) (the “Final Purchase
   Agreement”), which shall be on terms mutually acceptable to the Successful
   Bidder and Backup Bidder, on the one hand, and the Debtor, on the other hand.

g. Auction

   If the Debtor determines that there are two or more Qualified Bidders, the Debtor
   shall conduct an Auction to determine the highest and otherwise best Qualified
   Bid. This determination shall take into account any factors the Debtor, in its
   business judgment and sole discretion reasonably deems relevant and may
   include, among other things, the following: (i) the amount and nature of the
   consideration; (ii) the other terms requested by each Qualified Bidder in its
   respective Purchase Agreement; (iii) the extent to which such terms are likely to
   delay closing of the Sale of the Assets and the cost to the Debtor of such
   modifications or delay; (iv) the total consideration to be received by the Debtor;
   (v) whether the Qualified Bidder has secured any consents that may be necessary
   from certain third parties, and (vi) the likelihood of the Qualified Bidder’s ability
   to close the Sale and the timing thereof.

   The Auction shall commence at 10:00 a.m. (EDT) on March 21, 2019, at the
   offices of Greenberg Traurig, LLP, MetLife Building, 200 Park Avenue, New
   York, NY 10166, or such other place as determined by the Debtor, and continue
   thereafter until completed. The Debtor reserves the right to cancel or postpone
   the Auction. The Debtor reserves the right to not proceed with any Sale or to
   proceed with a Sale of any certain of the Assets.

   Except as otherwise permitted in the Debtor’s discretion, only the Debtor, the DIP
   Lender, a Qualified Bidder, and any creditor that submits a written request to
   attend to the Debtor in advance of the Auction, and, in each case, their respective
   professionals shall be entitled to attend the Auction. Only a Qualified Bidder is
   eligible to participate in the Auction.

   The Auction shall be governed by the following procedures:


                                    14
Case 19-10248-CSS        Doc 26     Filed 02/08/19     Page 15 of 35




 (i)     Qualified Bidders shall appear in person at the Auction, or through a duly
         authorized representative.

 (ii)    The Debtor may waive and/or employ and announce at the Auction
         additional rules that are reasonable under the circumstances for conducting
         the Auction provided that such rules are (i) not inconsistent with the Bid
         Procedures Order, the Bankruptcy Code, the Bankruptcy Rules, the Local
         Rules of Bankruptcy Practice and Procedure of the United States
         Bankruptcy Court for the District of Delaware, or any order of the
         Bankruptcy Court entered in connection with this Chapter 11 Case, (ii)
         disclosed to each Qualified Bidder, and (iii) designed, in the Debtor’s
         business judgment, to result in the highest and otherwise best offer for the
         Assets.

 (iii)   The Debtor will arrange for the actual bidding at the Auction to be
         transcribed. Each Qualified Bidder shall designate a single individual to
         be its spokesperson during the Auction.

 (iv)    Each Qualified Bidder participating in the Auction must confirm on the
         record, at the commencement of the Auction and again at the conclusion
         of the Auction that it has not engaged in any collusion with the Debtor or
         any other Qualified Bidder regarding these Bid Procedures, the Auction or
         any proposed transaction relating to the Assets.

 (v)     Prior to the Auction, the Debtor shall identify the highest and best of the
         Qualified Bids received. Subsequent bidding will continue in minimum
         increments valued at not less than $50,000 in cash or in such amounts as
         to be determined by the Debtor prior to, and announced at, the Auction.

 (vi)    In the Debtor’s discretion, all Qualified Bidders shall have the ability to
         bid on substantially all of the Assets or only certain Assets of the Debtor.

 (vii)   Other than the assumption of liabilities of the Debtor or permitted non-
         cash consideration as may be acceptable to the Debtor in its business
         judgment and sole discretion, all bids must be in cash.

 (viii) All Qualified Bidders shall have the right to, at any time, request that the
        Debtor announce, subject to any potential new bids, the then-current
        highest and best bid and, to the extent requested by any Qualified Bidder,
        use reasonable efforts to clarify any and all questions such Qualified
        Bidder may have regarding the Debtor’s announcement of the then-current
        highest and best bid.

 (ix)    In the Debtor’s discretion, all Qualified Bidders shall have the right to
         submit additional bids and make additional modifications to the Purchase
         Agreement, as applicable, at the Auction in accordance with the terms and
         provisions of these Bid Procedures; provided, however, that any such


                                  15
  Case 19-10248-CSS        Doc 26     Filed 02/08/19      Page 16 of 35



          modifications to the Purchase Agreement, on an aggregate basis and
          viewed in whole, shall not be less favorable to the Debtor as determined
          by the Debtor, in its business judgment and sole discretion.

   (x)    Upon conclusion of the bidding, the Auction shall be closed, and the
          Debtor shall, as soon as practicable, after consultation with the DIP
          Lender, (i) identify and determine in its business judgment the highest
          and best Qualified Bid (or Qualified Bids) for the Assets (a “Successful
          Bid” and the entity or entities submitting such Successful Bid, the
          “Successful Bidder”), (ii) advise the Qualified Bidders of such
          determination, (iii) require the Successful Bidder (or Successful Bidders)
          to deliver an executed Final Purchase Agreement, which reflects its bid
          and any other modifications submitted and agreed to during the Auction,
          prior to commencement of the Sale Hearing, and (iv) immediately file
          with the Court a designation of Successful Bidder.

   (xi)   In addition, the Debtor will determine, after consultation with the DIP
          Lender, which Qualified Bid, if any, is the next highest and best Qualified
          Bid to the Successful Bid, and will designate such Qualified Bid as a
          “Backup Bid” in the event the Successful Bidder fails to consummate the
          contemplated Sale. A Qualified Bidder who submitted a Qualified Bid
          and is designated a Backup Bid is a “Backup Bidder”. Each Backup Bid
          shall remain open and binding until the Backup Bid Expiration Date.

h. Sole Qualified Bidder

   If, by the Bid Deadline, the Debtor has selected only one Qualified Bidder for any
   or all of the Assets then the Debtor shall not hold an Auction and instead, shall
   determine whether to request at the Sale Hearing that the Bankruptcy Court
   approve the Qualified Bid from the sole Qualified Bidder. Notwithstanding
   anything herein to the contrary, nothing herein shall obligate the Debtor to
   consummate or pursue the Sale of the Assets.

i. Sale Hearing

   Subject to the Court’s availability, the Sale Hearing will be held on March 21,
   2019, at such time designated by the Court at the United States Bankruptcy Court
   for the District of Delaware, 824 Market Street, Wilmington, DE 19801. At the
   Sale Hearing, the Debtor shall present the results of the Auction, if one is held, to
   the Bankruptcy Court and may seek approval of the Successful Bid and any
   Backup Bid.

   Following the Sale Hearing and entry of a Sale Order approving the Sale of the
   Assets to a Successful Bidder, if such Successful Bidder fails to consummate the
   Sale for any reason, the Backup Bidder shall be designated the Successful Bidder
   and the Debtor shall be authorized to close such Sale with the Backup Bidder



                                    16
               Case 19-10248-CSS        Doc 26    Filed 02/08/19     Page 17 of 35



                without further order of the Bankruptcy Court. The Successful Bidder and
                Backup Bidder (if any) should be represented by counsel at the Sale Hearing.

             j. Return of Good Faith Deposits

                Good Faith Deposits of all Qualified Bidders shall be held in a non-interest
                bearing escrow account. Except for those of the Successful Bidder and Backup
                Bidder(s), the Debtor shall promptly return the Good Faith Deposits of (i) all
                Qualified Bidders after the Auction; and (ii) the Backup Bidder after the Backup
                Bid Expiration Date.

        B.       Assumption and Assignment/Cure Procedures

       20.      To facilitate and effectuate the Sale, the Debtor may be required to assume and

assign certain contracts and leases (the “Assumed Contracts”) to the Successful Bidder or

Backup Bidder, as applicable. Given the number of executory contracts to which the Debtor are

a party, the Debtor seeks to establish (a) procedures for determining Cure Amounts through the

closing date of the Sale, which amounts shall include all pre- and post-petition amounts the

Debtor owes the non-debtor party under each Assumed Contract that have accrued and not been

paid prior to the closing date, and (b) a deadline for any other objections to the assumption and

assignment of the Assumed Contracts, including, without limitation, adequate assurance of future

performance (collectively, the “Cure Procedures”).

       21.      No later than three (3) business days after entry of the Bid Procedures Order, the

Debtor shall prepare and distribute to non-Debtor parties to the Assumed Contracts a notice,

substantially in the form annexed hereto as Exhibit 3 (the “Notice of Assignment and

Assumption”), listing (i) the Assumed Contract(s); and (ii) the Cure Amount(s), if any.

       22.      To facilitate a prompt resolution of cure disputes and objections relating to the

assumption and assignment of the Assumed Contracts, the Debtor proposes the following

deadlines and procedures:




                                                 17
  Case 19-10248-CSS         Doc 26     Filed 02/08/19     Page 18 of 35



a. The non-Debtor parties to the Assumed Contracts shall have until 4:00 p.m.
   (EDT) on March 15, 2019 (the “Contract Objection Deadline”), which
   deadline may be extended in the discretion of the Debtor, to object (a “Contract
   Objection”) to (i) the Cure Amounts listed by the Debtor and to propose
   alternative Cure Amounts, and/or (ii) the proposed assumption and assignment of
   the Assumed Contracts in connection with the Sale. The Debtor may amend the
   Notice of Assignment and Assumption (each a “Supplemental Notice of
   Assignment and Assumption”) to add or remove a contract or lease or to reduce
   the Cure Amount thereof.

b. The non-Debtor parties to the Assumed Contracts shall have until the
   commencement of the Sale Hearing to raise any objections to the adequate
   assurance of future performance by the Successful Bidder (the “Adequate
   Assurance Objection”).

c. Any party objecting to (i) any Cure Amount and/or (ii) the proposed assumption
   and assignment of any Assumed Contract in connection with the Sale, shall file
   and serve a Contract Objection, in writing, setting forth with specificity, any and
   all cure obligations that the objecting party asserts must be cured or satisfied in
   respect of the Assumed Contract(s), as applicable, and/or any and all objections to
   the potential assumption and assignment of such agreements, together with all
   documentation supporting such claim or objection, upon counsel to the Debtor, so
   that the Contract Objection is received no later than 4:00 p.m. (EDT), on the
   Contract Objection Deadline; provided that any Adequate Assurance
   Objection may be made at the Sale Hearing. Where a non-Debtor counterparty
   to an Assumed Contract files an objection asserting a cure amount higher than the
   proposed Cure Amount (the “Disputed Cure Amount”), then (a) to the extent the
   parties are able to consensually resolve the Disputed Cure Amount prior to the
   Sale Hearing, and subject to the written consent of the Successful Bidder or
   Backup Bidder, as applicable, of such consensual resolution, the Cure Amount
   shall be revised to be the amount of the consensual resolution; (b) to the extent the
   parties are unable to consensually resolve the dispute prior to the Sale Hearing,
   then such objection will be heard at the Sale Hearing or such other date as agreed
   to by the parties; or (c) the Successful Bidder or Backup Bidder, as applicable,
   may remove the contract to which the Contract Objection relates from the
   schedule of Assumed Contracts.

d. Unless a Contract Objection is filed and served before the Contract Objection
   Deadline or, with respect to any Adequate Assurance Objection, raised at the Sale
   Hearing, all counterparties to the Assumed Contracts shall be (i) forever barred
   from objecting to the proposed Cure Amounts and from asserting any additional
   cure or other amounts with respect to the Assumed Contracts, or any default or
   claim arising out of any indemnity obligation or warranties for acts or occurrences
   arising prior to or existing as of the closing of the Sale, including those
   constituting Excluded Liabilities, against the Purchaser, any counterclaim,
   defense, setoff, recoupment, claim of refund or any other claim asserted or against



                                     18
               Case 19-10248-CSS          Doc 26     Filed 02/08/19     Page 19 of 35



                the Debtor, and the Debtor and the Successful Bidder or Backup Bidder, as
                applicable, shall be entitled to rely solely upon the proposed Cure Amounts set
                forth in the applicable Notice of Assignment and Assumption; (ii) deemed to have
                consented to the assumption and assignment; and (iii) forever barred and estopped
                from asserting or claiming against the Debtor or the Successful Bidder or Backup
                Bidder, as applicable, that any additional amounts are due or other defaults exist,
                that conditions to assignment must be satisfied under such Assumed Contracts,
                including, without limitation, any consent rights, or that there is any objection or
                defense to the assumption and assignment of such Assumed Contracts or
                imposing or charging against the Successful Bidder or Backup Bidder, as
                applicable, any rent accelerations, assignment fees, increases or any other fees as
                a result of the Debtor’s assumption and assignment to the Successful Bidder or
                Backup Bidder, as applicable, of any Assumed Contract in accordance with the
                Final Purchase Agreement.

             e. To the extent a non-Debtor party believes that an Assumed Contract requires such
                party’s consent right to the assignment of such Assumed Contract to the
                Successful Bidder or Backup Bidder, as applicable, such non-Debtor party must
                raise this issue in its objection which must be filed before the Contract Objection
                Deadline. If no timely objection is raised, such other non-Debtor parties to an
                Assumed Contract shall be barred and estopped from asserting or claiming that
                their Assumed Contract contains an enforceable consent right.

       C.       Notice Procedures

       23.      The Debtor requests that the Court approve the following Notice Procedures in

connection with providing all parties in interest and Potential Bidders with notice of the Bid

Procedures, the Auction Date, the Sale Hearing, and the Debtor’s intent to assume and assign to

the Successful Bidder or Backup Bidder the Assumed Contracts and the corresponding Cure

Amounts as follows:

             a. On or before three (3) business days after entry of the Bid Procedures Order, or as
                soon thereafter as such parties can be identified, the Debtor will cause (a) a notice
                in substantially the form annexed as Exhibit 2 to the Bid Procedures Order (the
                “Notice of Bid Procedures, Auction Date and Sale Hearing”); and (b) a copy of
                the Bid Procedures Order to be sent by first-class mail postage prepaid, to the
                following: (i) the Office of the United States Trustee; (ii) counsel to the DIP
                Lender; (iii) all taxing authorities in the states where the Debtor is located, as well
                as the Internal Revenue Service, and all other federal, state and local taxing and
                regulatory authorities known to the Debtor to assert jurisdiction over the Debtor
                or which are reasonably expected by the Debtor to have claims, contingent or
                otherwise, in connection with the ownership of the Assets, or to have any known



                                                   19
               Case 19-10248-CSS         Doc 26     Filed 02/08/19      Page 20 of 35



                interest in the relief requested by the Motion; (iv) all parties that have requested or
                that are required to receive special notice pursuant to Bankruptcy Rule 2002; (v)
                all persons known or reasonably believed by the Debtor to have asserted any lien,
                claim, encumbrance, right of first refusal, or other interest in or upon any of the
                Assets; (vi) the non-Debtor parties to the Assumed Contracts; (vii) all persons
                known or reasonably believed to have expressed an interest in acquiring the
                Assets within the last four (4) months; (viii) the United States Attorney’s office
                for the District of Delaware; (ix) Attorneys General in the states where the Debtor
                is located; (x) any applicable state and local environmental agencies; and (xi) all
                parties to any pending litigation involving the Debtor.

             b. On or before three (3) business days after entry of the Bid Procedures Order, the
                Debtor will serve the Notice of Bid Procedures, Auction Date and Sale Hearing
                on all known creditors of the Debtor.

             c. On or before seven (7) days after entry of the Bid Procedures Order, subject to
                applicable submission deadlines, the Debtor will publish an abbreviated version
                of the Notice of Bid Procedures, Auction Date and Sale Hearing once in one or
                more regional and/or national publications that the Debtor deems appropriate.

             d. On or before three (3) business days after the entry of the Bid Procedures Order,
                the Debtor shall serve by first class mail or hand delivery, the Notice of
                Assumption and Assignment, substantially in the form attached to the Bid
                Procedures Order as Exhibit 3, on all non-Debtor parties to the Assumed
                Contracts. The Notice of Assumption and Assignment (or a Supplemental Notice
                of Assumption and Assignment) shall (i) identify the calculation of the Cure
                Amounts that the Debtor believe must be paid to cure all prepetition defaults
                under the Assumed Contracts, and (ii) provide instructions for the timing and
                procedure governing the filing of any objections to (a) the proposed Cure
                Amounts and (b) the proposed assumption and assignment of any Assumed
                Contract in connection with the Sale, as approved by the Bankruptcy Court in the
                Bid Procedures Order. In addition, if the Debtor identifies additional executory
                contracts or unexpired leases that might be assumed by the Debtor and assigned to
                the Successful Bidder or Backup Bidder, as applicable, that are not included in the
                original Notice of Assumption and Assignment, the Debtor shall promptly send a
                Supplemental Notice of Assumption and Assignment to the applicable
                counterparties to such additional Assumed Contracts.

       24.      In addition to the foregoing, electronic notification of the Motion, the Bid

Procedures Order, the Notice of Bid Procedures, Auction Date and Sale Hearing, and the Notice

of Assumption and Assignment will be posted on: (i) the main case docket on the Bankruptcy

Court’s electronic case filing (ECF) website; and (ii) the case management website maintained

by the Debtor’s claims and noticing agent, Epiq Corporate Restructuring, LLC.


                                                  20
             Case 19-10248-CSS         Doc 26     Filed 02/08/19    Page 21 of 35



       D.      The Proposed Sale

       25.     The Debtor also seeks authority to sell substantially all of the Assets, or any

portion thereof, to a purchaser pursuant to the terms of an asset purchase agreement to be entered

into between the parties.

       26.     Given that the Debtor does not have a stalking horse and seeks to reserve the

ability to toggle between an all Asset Sale and a Sale for only certain Assets, whichever is

determined to be most favorable to the Debtor, its estate and its stakeholders, the Debtor posits

that attaching a form asset purchase agreement at this time is premature. Accordingly, the

Debtor seeks a waiver of Local Rule 6004-1(b)(i) and the requirement to attach a form of

purchase agreement to this Motion. The Debtors will file the Final Purchase Agreement with

Court promptly upon it becoming available.

       27.     Even so, while no form Purchase Agreement is attached to the Motion and none

has been negotiated with prospective Bidders, in accordance with Local Rule 6004-1(b)(iv) the

following chart describes certain material terms that the Debtor anticipates may be included (or

not) in a form Purchase Agreement and Sale Order:



                  Material Term/Issue                                 Response


                                                     As of the date of filing this Motion, the
       Sale to Insider:                              proposed purchaser has not been identified.
                                                     Even so, the Debtor does not anticipate that
                                                     the purchaser will be an insider of the
                                                     Debtor.


                                                     As of the date of filing this Motion,
       Agreements with Management:                   potential buyers have not disclosed their
                                                     intentions as to the management team.




                                                21
     Case 19-10248-CSS          Doc 26    Filed 02/08/19     Page 22 of 35




                                              The Sale Order does not contain any
Releases:                                     release provisions.


                                              An auction process is contemplated, and
Private Sale/No Competitive Bidding:          competitive bidding is encouraged.


                                              A closing must occur on or before March
Closing and Other Deadlines:                  31, 2019.


Good Faith Deposit:                           10% of the cash purchase price set forth in
                                              the Written Offer or such amount as may
                                              be determined by the Debtor in its sole
                                              discretion.


Interim Arrangements     with     Proposed As of the date of filing this Motion, the
Purchaser:                                 Debtor does not know whether any
                                           potential purchaser will request an interim
                                           management       agreement      or    other
                                           arrangement with the Debtor.


Use of Proceeds:                              The cash proceeds of the Sale, if any, will
                                              be held by the Debtor, with any liens,
                                              claims, interests and encumbrances to
                                              attach to such proceeds to same extent,
                                              validity and priority as existed prior to the
                                              Petition Date. Any such proceeds received
                                              by the Debtor will be paid to any creditors
                                              in accordance with the priorities of their
                                              allowed claims upon further authorization
                                              from this Court.


Tax Exemption:                                The Debtor is seeking to have the sale
                                              declared exempt from bulk sales or similar
                                              laws, but only to the greatest extent
                                              permitted by applicable law.


Record Retention:                             The Debtor expects that any buyer of
                                              substantially all of the Assets will acquire


                                         22
             Case 19-10248-CSS           Doc 26    Filed 02/08/19     Page 23 of 35



                                                       all of the Debtor’s books and records. To
                                                       the extent sold, the Debtor (and any
                                                       successor) will retain reasonable access to
                                                       its records, to the extent necessary.


       Sale of Avoidance Actions:                      There is no sale of avoidance actions
                                                       contemplated.


       Requested    Findings   as   to    Successor The Sale Order will contain findings of fact
       Liability:                                   and conclusions of law limiting the
                                                    proposed purchaser’s successor liability.


       Sale Free and Clear of Unexpired Leases:        The Debtor is seeking to sell the Assets
                                                       free and clear of all liens, claims, interests
                                                       and encumbrances to the fullest extent
                                                       permitted by section 363 of the Bankruptcy
                                                       Code, including any licenses relating to the
                                                       Assets, but not possessory leasehold
                                                       interests.


       Credit Bidding:                                 Nothing in the proposed Bid Procedures
                                                       abridges, enlarges or modifies any credit
                                                       bid right under section 363(k) of the
                                                       Bankruptcy Code.


       Relief from Bankruptcy Rule 6004(h)             The Debtor seeks relief from the stay
                                                       imposed by Bankruptcy Rule 6004(h).

                                    Basis for Relief Requested

       A.     The Sale and the Bid Procedures Should Be
              Approved Based on the Sound Business Purpose Test.

       28.    Section 363(b)(1) of the Bankruptcy Code provides, in relevant part, that a

debtor-in-possession, “after notice and a hearing, may use, sell, or lease, other than in the

ordinary course of business, property of the estate.” 11 U.S.C. § 363(b)(l). Section 363 of the

Bankruptcy Code does not set forth a standard for determining when it is appropriate for a court




                                                  23
             Case 19-10248-CSS          Doc 26     Filed 02/08/19      Page 24 of 35



to authorize the sale or disposition of a debtor’s assets prior to confirmation of a plan. However,

courts in this Circuit and others have required that the decision to sell assets outside the ordinary

course of business be based upon the sound business judgment of the debtor. See In re Moore,

608 F.3d 253, 263 (5th Cir. 2010), Myers v. Martin (In re Martin), 91 F.3d 389, 395 (3d Cir.

1996); Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063, 1071

(2d Cir. 1983); In re Decora Indus., Inc., 2002 WL 32332749, at *2 (D. Del. 2002).

       29.     In determining the propriety of the sale of assets by a chapter 11 debtor prior to

confirmation of a plan of reorganization, the Second and Sixth Circuits, as well as other courts,

have applied, among other factors required by section 363 of the Bankruptcy Code, a “sound

business purpose” test. See Stephens Indus., Inc. v. McClung, 789 F.2d 386, 390 (6th Cir. 1986);

In re Lionel Corp., 722 F.2d at 1070-71; see also Titusville Country Club v. Pennbank (In re

Titusville Country Club), 128 B.R. 396, 399 (Bankr. W.D. Pa. 1991). In In re Solar Mfg. Corp.,

the Third Circuit, pursuant to section 116(3) of the Bankruptcy Act of 1938 (the predecessor to

section 363 of the Bankruptcy Code), applied the stricter standards of “emergency” or

“perishability” on a proposed pre-confirmation sale of a chapter 11 debtor’s assets. 176 F.2d

493, 494-95 (3d Cir. 1949). Although the Third Circuit has not specifically addressed the

application of the “sound business purpose” test, in In re Abbots Dairies of Pa., Inc., 788 F.2d

143, 143 (3d Cir. 1986), where the Third Circuit examined a pre-confirmation sale of assets of

chapter 11 debtors, the Court did not mention the Solar decision, leading “other courts to [ ]

conclu[de] that the Third Circuit follows the ‘sound business purpose’ test rather than the

‘emergency’ rule”. See In re Titusville Country Club, 128 B.R. at 399.

       30.     The “sound business purpose” test requires a debtor to establish four elements in

order to justify the sale or lease of property outside the ordinary course of business, namely,




                                                 24
             Case 19-10248-CSS         Doc 26     Filed 02/08/19     Page 25 of 35



(a) that a sound business reason justifies the sale of assets outside the ordinary course of

business, (b) that accurate and reasonable notice has been provided to interested persons, (c) that

the debtor had obtained a fair and reasonable price, and (d) good faith exists with respect to the

purchaser of the assets. Id.; In re Sovereign Estates, Ltd., 104 B.R. 702, 704 (Bankr. E.D. Pa.

1989). A debtor’s showing of a sound business purpose need not be unduly exhaustive but,

rather, a debtor is “simply required to justify the proposed disposition with sound business

reasons.” In re Baldwin United Corp., 43 B.R. 888, 906 (Bankr. S.D. Ohio 1984); see also In re

Indus. Valley Refrigeration and Air Conditioning Supplies, Inc., 77 B.R. 15, 21 (Bankr. E.D. Pa.

1987). Whether or not there are sufficient business reasons to justify a transaction depends upon

the facts and circumstances of each case. In re Lionel, 722 F.2d at 1071; In re Montgomery

Ward Holding Corp., 242 B.R. at 155. The Debtor submits that the decision to proceed with the

approval of the Bid Procedures related to a potential sale is based upon its sound business

judgment and should be approved.

       31.     Additionally, section 105(a) of the Bankruptcy Code provides a bankruptcy court

with broad powers in the administration of a case under the Bankruptcy Code. Section 105(a)

provides that “[t]he court may issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of [the Bankruptcy Code].” 11 U.S.C. § 105(a). Provided

that a bankruptcy court does not employ its equitable powers to achieve a result not

contemplated by the Bankruptcy Code, the exercise of its section 105(a) power is proper. Matter

of Fesco Plastics Corp., Inc., 996 F.2d 152, 154 (7th Cir. 1993); Pincus v. Graduate Loan Ctr.

(In re Pincus), 280 B.R. 303, 312 (Bankr. S.D.N.Y. 2002). Pursuant to section 105(a), a court

may fashion an order or decree that helps preserve or protect the value of a debtor’s assets. See

Chinichian v. Campolongo (In re Chinichian), 784 F.2d 1440, 1443 (9th Cir. 1986) (“Section




                                                25
             Case 19-10248-CSS         Doc 26    Filed 02/08/19     Page 26 of 35



105 sets out the power of the bankruptcy court to fashion orders as necessary pursuant to the

purposes of the Bankruptcy Code.”); In re Cooper Props. Liquidating Trust, Inc., 61 B.R 531,

537 (Bankr. W.D. Tenn. 1986) (noting that “the Bankruptcy Court is one of equity and as such it

has a duty to protect whatever equities a debtor may have in property for the benefit of its

creditors as long as that protection is implemented in a manner consistent with the bankruptcy

laws.”).

       32.    The Debtor submits that sound business justification exists to sell the Assets, or

any portion thereof, to the Successful Bidder pursuant to the Bid Procedures. The Debtor and the

DIP Lender reached agreement on a post-petition financing arrangement, which financing, if

approved, sets forth milestones including for the consummation of a Sale. The Debtor must

close a sale transaction within the time provided in these milestones. In light of the Assets

involved and both the pre-petition and anticipated post-petition marketing efforts, the Sale

process proposed by the Debtor will maximize the value of the Assets for the benefit of the

Debtor’s stakeholders.

       33.    The Debtor also believes that the proposed Bid Procedures are reasonably

designed to enable the Debtor to generate the highest value for the Assets. The proposed Bid

Procedures present a controlled, fair and open process that the Debtor believes will encourage

bidding only from seriously interested parties who possess the financial and operational capacity

to purchase the Assets. As such, the Bid Procedures promote the primary goal of maximizing the

value received by the estate. Courts generally approve procedures that are intended to encourage

competitive bidding and are consistent with the goal of maximizing the value received by the

estate. See In re John Joseph Edwards, 228 B.R. 552, 561 (Bankr. E.D. Pa. 1998) (bidding




                                                26
              Case 19-10248-CSS        Doc 26     Filed 02/08/19     Page 27 of 35



procedures should facilitate an “open and fair” sale and be “designed to maximize value for the

estate”).

        34.    The Debtor submits that the implementation of the Bid Procedures, if approved,

will satisfy the prongs of the “sound business purpose” test. For purposes of prong one, the

Debtor seek to sell the Assets in order to garner value for the benefit of its estate. The second

prong of the “sound business purpose” test will be satisfied because the proposed Notice

Procedures are designed to provide adequate notice to all potentially interested parties, including

those who previously expressed an interest in purchasing the Assets. With respect to the third

prong, the Debtor intends to continue to market the Assets, to solicit interested bidders and to

conduct the Auction in a manner aimed at yielding the highest and best price for the Assets.

Finally, the Bid Procedures incorporate a good faith requirement of all Qualified Bidders

applicable at both the commencement and conclusion of the Auction.

        35.    Moreover, the Bid Procedures are designed to maximize the value received for

the Assets. The Debtor seeks to determine the market value for the Assets. The process

proposed by the Debtor allows for a fair auction process, providing bidders with sufficient time

and information to submit a timely bid. If the Debtor receives sufficient interest in a sale of the

Assets, the Bid Procedures are designed to ensure that the Assets will be sold for the highest or

otherwise best possible purchase price under the circumstances. Accordingly, the Debtor and all

parties in interest can be assured that the consideration received for the Assets will be fair and

reasonable, and the third prong of the “sound business purpose” test satisfied.

        36.    For all of these reasons, the proposed Bid Procedures are reasonable, appropriate

and within the Debtor’s sound business judgment. They provide the Debtor with the best method




                                                27
             Case 19-10248-CSS        Doc 26      Filed 02/08/19   Page 28 of 35



for obtaining the maximum realizable value for the Assets. Thus, the Bid Procedures should be

approved.

       B.     The Cure Procedures in Connection with the Potential Assumption and
              Assignment of Assumed Contracts are Reasonable and Appropriate.

       37.    The Debtor believes that the proposed Cure Procedures in connection with the

potential assumption and assignment of an Assumed Contract are appropriate and reasonably

calculated to provide all non-Debtor parties to the Assumed Contracts with timely and proper

notice of the Debtor’s intent to assume and assign the Assumed Contracts. The Cure Procedures

provide the non-Debtor counterparties with an opportunity to challenge the assumption and

assignment of such Assumed Contracts either as to the proposed Cure Amount or as to the

assumption and assignment, in general. Therefore, the Debtor respectfully requests the Court

approve the proposed Cure Procedures.

       C.     The Notice Procedures are Reasonable and Appropriate.

       38.    The Debtor believes that the proposed Notice Procedures are appropriate and

reasonably calculated to provide all interested parties with timely and proper notice of the

Auction, the Bid Procedures to be employed in connection therewith and the Sale Hearing.

       39.    The Debtor further believes that the Notice of Assumption and Assignment is

reasonably calculated to provide all counterparties to the Assumed Contracts with proper notice

of the potential assumption and assignment of the applicable Assumed Contract and any Cure

Amount relating thereto.

       40.    The Debtor submits that the proposed Notice Procedures comply with Bankruptcy

Rule 2002 and Local Rule 2002-1. Therefore, the Debtor believes that the Notice Procedures are

reasonable, appropriate and should be approved.




                                               28
              Case 19-10248-CSS          Doc 26     Filed 02/08/19      Page 29 of 35



       D.      The Sale of the Assets Free and Clear of Liens and Other
               Interests Is Authorized by Section 363(f) of the Bankruptcy Code.

       41.     The Debtor further submits that it is appropriate to sell the Assets free and clear of

liens pursuant to section 363(f) of the Bankruptcy Code, with any such liens attaching to the cash

proceeds of the Assets to the extent applicable.         Section 363(f) of the Bankruptcy Code

authorizes a trustee to sell assets free and clear of liens, claims, interests and encumbrances if:

                       (1) applicable nonbankruptcy law permits the sale of such property free
                       and clear of such interests;

                       (2) such entity consents;

                       (3) such interest is a lien and the price at which such property is to be sold
                       is greater than the value of all liens on such property;

                       (4) such interest is in bona fide dispute; or

                       (5) such entity could be compelled, in a legal or equitable proceeding, to
                       accept a money satisfaction of such interest.

11 U.S.C. § 363(f).

       42.     Because section 363(f) of the Bankruptcy Code is drafted in the disjunctive,

satisfaction of any one of its five requirements will suffice to permit the sale of the Assets “free

and clear” of liens and interests. In re Dundee Equity Corp., 1992 Bankr. LEXIS 436, at *12

(Bankr. S.D.N.Y. March 6, 1992) (“[s]ection 363(f) is in the disjunctive, such that the sale free

of the interest concerned may occur if any one of the conditions of § 363(f) have been met.”);

Michigan Employment Sec. Comm’n v. Wolverine Radio Co. (In re Wolverine Radio Co.), 930

F.2d 1132, 1147 n.24 (6th Cir. 1991) (stating that Bankruptcy Code section 363(f) is written in

the disjunctive; holding that the court may approve the sale “free and clear” provided at least one

of the subsections of Bankruptcy Code section 363(f) is met).




                                                   29
              Case 19-10248-CSS          Doc 26     Filed 02/08/19     Page 30 of 35



       43.     One or more of the subsections of section 363(f) will be satisfied with respect to

the transfer of the Assets in accordance with the Sale. In particular, the Debtor believes that,

among others, section 363(f)(2) will be met in connection with the transactions proposed

hereunder because each of the parties holding liens on the Assets will consent or, absent any

objection to this motion, will be deemed to have consented to the Sale. Any lienholder also will

be adequately protected by having their liens, if any, in each instance against the Debtor or its

estate, attach to the sale proceeds ultimately attributable to the Assets in which such creditor

alleges an interest, in the same order of priority, with the same validity, force and effect that such

creditor had prior to the Sale, subject to any claims and defenses the Debtor may possess with

respect thereto. To the extent that any parties-in-interest holding liens against the Assets do not

consent to the Sale, the Debtor will seek approval of the Sale of the Assets free and clear of any

liens, claims, interests and encumbrances in accordance with any other applicable provisions of

section 363(f) of the Bankruptcy Code, including sections 363(f)(3) and 363(f)(5).

       44.     Based upon the evidence presented and argument to be made at the Sale Hearing,

the Debtor will seek entry of an order authorizing the sale of the Assets free and clear of any

liens, claims, interests and encumbrances.

       E.      Assumption and Assignment of Certain Executory
               Contracts and Unexpired Leases.

       45.     Section 365(a) of the Bankruptcy Code provides that, subject to court approval, a

trustee “may assume or reject any executory contracts or unexpired leases of the debtor.” 11

U.S.C. § 365(a). Upon finding that a debtor in possession has exercised its sound business

judgment in determining to assume an executory contract or unexpired lease, courts will approve

the assumption under section 365(a) of the Bankruptcy Code. See Nostas Assocs. v. Costich (In




                                                  30
              Case 19-10248-CSS         Doc 26     Filed 02/08/19     Page 31 of 35



re Klein Sleep Prods., Inc.), 78 F.3d 18, 25 (2d Cir. 1996); Orion Pictures Corp. v. Showtime

Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d 1095, 1099 (2d Cir. 1993).

       46.      Pursuant to section 365(f)(2) of the Bankruptcy Code, a trustee may assign an

executory contract or unexpired lease of nonresidential real property if:

             (A) the trustee assumes such contract or lease in accordance with the provisions of
                 this section; and

             (B) adequate assurance of future performance by the assignee of such contract or
                 lease is provided, whether or not there has been a default in such contract or
                 lease.

11 U.S.C. § 365(f)(2).

       47.      The meaning of “adequate assurance of future performance” depends on the facts

and circumstances of each case, but should be given “practical, pragmatic construction.” See

Carlisle Homes, Inc. v. Arrari (In re Carlisle Homes, Inc.), 103 B.R. 524, 538 (Bankr. D.N.J.

1989); see also In re Natco Indus., Inc., 54 B.R. 436, 440 (Bankr. S.D.N.Y. 1985) (adequate

assurance of future performance does not mean absolute assurance that debtor will thrive and pay

rent); In re Bon Ton Rest. & Pastry Shop, Inc., 53 B.R. 789, 803 (Bankr. N.D. Ill. 1985)

(“Although no single solution will satisfy every case, the required assurance will fall

considerably short of an absolute guarantee of performance.”).

       48.      At the Sale Hearing, the Debtor and the Successful Bidder will present evidence

regarding the ability of the Successful Bidder to perform the Assumed Contracts. Further, any

non-Debtor parties to the Assumed Contracts will have the opportunity to evaluate the showing

of adequate assurance by the Successful Bidder. In addition, the Successful Bidder will be

obligated to pay any cure costs due and owing to the non-Debtor parties to the Assumed

Contracts. Therefore, based on the evidence presented and arguments made as the Sale Hearing,




                                                 31
                Case 19-10248-CSS          Doc 26     Filed 02/08/19      Page 32 of 35



the Debtor will seek approval to assume and assign the Assumed Contracts to the Successful

Bidder.

          F.     The Successful Bidder Should Be Entitled to the Protections
                 of a Good Faith Purchaser Under Section 363(m).
          49.    Section 363(m) states that:

                 The reversal or modification on appeal of an authorization under
                 [section 363(b)] . . . does not affect the validity of a sale . . . to an
                 entity that purchased . . . such property in good faith, whether or
                 not such entity knew of the pendency of the appeal, unless such
                 authorization and such sale were stayed pending appeal.

          50.    Section 363(m) of the Bankruptcy Code thus protects the purchaser of assets sold

pursuant to section 363 of the Bankruptcy Code from the risk that it will lose its interest in the

purchased assets if the order allowing the sale is reversed on appeal. By its terms, section

363(m) of the Bankruptcy Code applies to sales of interests in tangible assets, such as the Assets.

          51.    The selection of the Successful Bidder will be the product of arm’s length, good

faith negotiations between the Debtor and the various bidders and other parties-in-interest. As

such, the Debtor intends to request a finding that the Successful Bidder is a good faith purchaser

entitled to the protections of section 363(m) of the Bankruptcy Code. A finding of this nature

will protect the Successful Bidder in the event of an appeal, thereby making the sale process

more attractive to prospective bidders.

          G.     A Waiver of the Fourteen Day Waiting Period Under
                 Bankruptcy Rules 6004(h) and 6006(d) is Appropriate.

          52.    In order to facilitate the prompt disposition of the Assets, a waiver of the

provisions of Bankruptcy Rules 6004(h) and 6006(d) is appropriate. Bankruptcy Rule 6004(h)

provides that an “order authorizing the use, sale, or lease of property . . . is stayed until the

expiration of 14 days after entry of the order, unless the court orders otherwise.” Similarly,

Bankruptcy Rule 6006(d) provides that an “order authorizing the trustee to assign an executory


                                                    32
              Case 19-10248-CSS          Doc 26     Filed 02/08/19     Page 33 of 35



contract or unexpired lease . . . is stayed until the expiration of 14 days after the entry of the

order, unless the court orders otherwise.” The Debtor requests that the Order be effective

immediately by providing that the fourteen (14) day stays under Bankruptcy Rules 6004(h) and

6006(d) are waived.

       53.     The waiver of these provisions will result in a more rapid closing of the Sale,

thereby providing greater certainty to prospective Bidders and lessening the expense of the Sale

process. Accordingly, a waiver of these provisions is appropriate.

                                     Consent to Jurisdiction

       54.     Pursuant to Local Rule 9013-1(f), the Debtor consents to the entry of a final

judgment or order with respect to this Motion if it is determined that the Court would lack

Article III jurisdiction to enter such final order or judgment absent consent of the parties.

                                               Notice
       55.     Notice of this Motion has been given to the following parties or, in lieu thereof, to

their counsel, if known: (i) the Office of the United States Trustee; (ii) Avadel US Holdings, Inc.

as the debtor-in-possession lender; (iii) all taxing authorities in the states where the Debtor is

located, as well as the Internal Revenue Service, and all other federal, state and local taxing and

regulatory authorities known to the Debtor to assert jurisdiction over the Debtor or which are

reasonably expected by the Debtor to have claims, contingent or otherwise, in connection with

the ownership of the Assets, or to have any known interest in the relief requested by the Motion;

(iv) all parties that have requested or that are required to receive special notice pursuant to

Bankruptcy Rule 2002; (v) all persons known or reasonably believed by the Debtor to have

asserted any lien, claim, encumbrance, right of first refusal, or other interest in or upon any of the

Assets; (vi) the non-Debtor parties to the Assumed Contracts; (vii) all persons known or

reasonably believed to have expressed an interest in acquiring the Assets within the last four (4)

months; (viii) the Securities & Exchange Commission; (ix) the Delaware Secretary of State;



                                                  33
               Case 19-10248-CSS       Doc 26     Filed 02/08/19    Page 34 of 35




(x) the Delaware State Treasury; (xi) the United States Attorney’s office for the District of

Delaware; (xii) Attorneys General in the states where the Debtor is located; (xiii) any applicable

state and local environmental agencies; and (xiv) all parties to any pending litigation involving

the Debtor.
                                       No Prior Request

       56.      No previous application for the relief sought herein has been made to this or any

other court.




                                                34
                Case 19-10248-CSS     Doc 26    Filed 02/08/19     Page 35 of 35



                                         Conclusion

          57.    WHEREFORE, the Debtor respectfully requests that this Court enter an order

granting the relief requested herein and granting such other and further relief as is just and

proper.

          Dated: February 8, 2019                   GREENBERG TRAURIG, LLP

                                                    /s/ Dennis A. Meloro
                                                    Dennis A. Meloro (DE Bar No. 4435)
                                                    The Nemours Building
                                                    1007 North Orange Street, Suite 1200
                                                    Wilmington, Delaware 19801
                                                    Telephone: (302) 661-7000
                                                    Facsimile: (302) 661-7360
                                                    Email: melorod@gtlaw.com

                                                    -and-

                                                    Paul J. Keenan Jr. (pro hac vice pending)
                                                    John R. Dodd (pro hac vice pending)
                                                    Reginald Sainvil (pro hac vice pending)
                                                    Greenberg Traurig, P.A.
                                                    333 S.E. 2nd Avenue, Suite 4400
                                                    Miami, FL 33131
                                                    Telephone: (305) 579-0500
                                                    Facsimile: (305) 579-0717
                                                    Email: keenanp@gtlaw.com
                                                            doddj@gtlaw.com
                                                            sainvilr@gtlaw.com
                                                    -and-

                                                    Sara A. Hoffman (pro hac vice pending)
                                                    Greenberg Traurig, LLP
                                                    The MetLife Building
                                                    200 Park Avenue
                                                    New York, NY 10166
                                                    Telephone: (212) 801-9200
                                                    Facsimile: (212) 801-6400
                                                    Email: hoffmans@gtlaw.com

                                                    Proposed Counsel for           the     Debtor
                                                    and Debtor-in-Possession




                                               35
